Jackson, Chief Justice.
The plaintiff in error was brought before the chancellor on a rule to show cause why he should not be attached for contempt in disobeying and disregarding the writ of injunction which had been granted against him.
1. A motion was made to strike the cause from the docket for this term and transfer it to the next term, the bill of exceptions having been brought too late for the present term, unless it could come up as one of the extraordinary remedies in equity under sections *3211, 3212 et seq. of the Code. Injunctions are so brought up, and this proceeding is absolutely necessary to make that writ effective. If defendants could disregard it with impunity, it would cease to accomplish that for which it is moulded, and the law would do, or try to do, a vain thing, and its dignity be set at naught and its authority defied. If, when the chancellor punished the defendant for the violation of the injunction, the cause could be brought here only on a slow writ of error, the policy of a fast writ of error and speedy disposition of such cases — injunction cases — would be defeated, for the injunction is worthless unless it be enforced, and the defendant could violate it for months before a hearing here, by getting the supersedeas of the judgment below allowed by law until the final decision of this court. We therefore hold, that all the remedies ancillary to the successful issue of the writ are extraordinary, because they partake of the nature of the great writ of injunction, which they are essential to enforce ; and among these remedies are penalties and punishment for contempt of the writ, and orders to put the parties in statu quo, just where the injunction found and left them. Code, §32x6.
The motion to strike and transfer this case and the other of Wimpy vs. Phinizy, argued together, is denied, and the cases will be heard and determined on their merits now.
*7602. The chancellor must be allowed a very wide discretion in the matter of contempt of this writ and punishment therefor. 53 Ga., 200. Indeed the discretion of the judges of the superior courts in all matters pertaining to contempt of their authority and mandates will never be controlled unless grossly abused. 36 Ga., 346; 39 Ib., 191; 56 Ib., 98.
In this case that discretion has not been abused if the chancellor believed the witnesses for the defendant in error; and where these witnesses are contradicted, it is for him to reconcile or give credit where he believes it ought to go, just as a jury may do, and this court will not interfere with his judgment on the facts unless badly abused.
The conduct of the defendant was very outrageous and contemptuous of the authority of the law, if the affidavits of the witnesses for defendant in error be true, as ■ the chancellor found them to be; and ten day’s imprisonment is a light punishment for such defiance of the majesty of law.
Judgment affirmed.